
	
		II
		110th CONGRESS
		1st Session
		S. 36
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Thune (for himself
			 and Mr. Nelson of Nebraska) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act to
		  establish a biofuels promotion program to promote sustainable production of
		  biofuels and biomass, and for other purposes.
	
	
		1.Biofuels Innovation
			 ProgramTitle IX of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by
			 adding at the end the following:
			
				9012.Biofuels
				Innovation Program
					(a)PurposeThe
				purpose of this section is to establish a Biofuels Innovation Program—
						(1)to encourage
				production of dedicated energy crops in a sustainable manner that protects the
				soil, air, water, and wildlife of the United States; and
						(2)to provide
				financial and technical assistance to owners and operators of eligible cropland
				to produce dedicated energy crops and crop mixes of suitable quality and in
				sufficient quantities to support and induce development and expansion of the
				use of the crop for—
							(A)biofuels;
							(B)power or heat
				generation to supplement or replace nonbiobased energy sources; and
							(C)biobased products
				to supplement or replace non biobased products;
							(3)to establish
				Biofuels Innovation Program project areas; and
						(4)to provide
				financial and technical assistance to owners and operators for harvesting,
				storing, and transporting cellulosic material.
						(b)DefinitionsIn
				this section:
						(1)Beginning
				farmer or rancherThe term beginning farmer or
				rancher has the meaning given the term in section 343(a) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).
						(2)BIPThe
				term BIP means the Biofuels Innovation Program established under
				this section.
						(3)BIP project
				areaThe term BIP project area means an area
				that—
							(A)has eligible
				cropland that—
								(i)is owned or
				operated by eligible participants; and
								(ii)has specified
				boundaries that are submitted to the Secretary by eligible participants and
				subsequently approved by the Secretary; and
								(B)is physically
				located within a 70-mile radius of an existing or proposed biofuels facility or
				another boundary, as determined by the Secretary.
							(4)Conservation
				reserve programThe term conservation reserve
				program means the conservation reserve program established under
				subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act
				of 1985 (16 U.S.C. 3831 et seq.).
						(5)Conservation
				security programThe term conservation security
				program means the conservation security program established under
				subchapter A of chapter 2 of subtitle D of title XII of the Food Security Act
				of 1985 (16 U.S.C. 3838 et seq.).
						(6)Contract
				acreageThe term contract acreage means eligible
				cropland that is—
							(A)enrolled in the
				BIP by an eligible participant; and
							(B)covered by a BIP
				contract entered into with the Secretary.
							(7)Eligible
				cropland
							(A)In
				generalThe term eligible cropland means land that
				the applicable county committee of the Farm Service Agency determines—
								(i)is currently
				being tilled for the production of a crop for harvest; or
								(ii)is not currently
				being tilled but has been tilled in a prior crop year and is suitable for
				production of an eligible dedicated energy crop.
								(B)InclusionsThe
				term eligible cropland includes—
								(i)land that in the
				native state of the land was not forest land, if the land is planted with
				nonwoody eligible dedicated energy crops and, for at least 3 of the 5 crop
				years preceding the date of enactment of this section, the land has
				been—
									(I)devoted to
				managed pasture; or
									(II)enrolled in the
				conservation reserve program and the conservation reserve program contract has
				been voluntarily terminated or is expired; and
									(ii)land that in the
				native state of land was forest land, if the land is planted with woody or
				nonwoody eligible dedicated energy crops and the land has been—
									(I)forest land but
				subsequently clear-cut during the 2-year period ending on the date of enactment
				of this section; or
									(II)converted from
				forest land before the 5-year period ending on the date of enactment of this
				section and—
										(aa)has been tilled
				for the production of a crop for harvest;
										(bb)devoted to
				managed pasture; or
										(cc)enrolled in the
				conservation reserve program for at least 3 of the 5 five crop years preceding
				the date of enactment of this section and is no longer covered by a
				conservation reserve program contract.
										(C)ExclusionsThe
				term eligible cropland does not include—
								(i)Federally-owned
				land;
								(ii)land enrolled
				in—
									(I)the conservation
				reserve program;
									(II)the grassland
				reserve program; or
									(III)the wetlands
				reserve program;
									(iii)land with
				greater than 50 percent cover of native nonwoody vegetation or forest land, as
				of the date of enactment of this section (other than land described in
				subparagraph (B)(iii)); and
								(iv)land that
				historically was not native forest land, if planted to woody crops.
								(8)Eligible
				dedicated energy crop
							(A)In
				generalThe term eligible dedicated energy crop
				means any crop native to the United States, or another crop, as determined by
				the Secretary, grown specifically to provide raw materials for—
								(i)conversion to
				liquid transportation fuels or chemicals through biochemical or thermochemical
				processes; or
								(ii)energy
				generation through combustion, pyrolysis, or cofiring.
								(B)ExclusionsThe
				term eligible dedicated energy crop does not include—
								(i)any crop that is
				eligible for payments under title I or a successor title; or
								(ii)any plant that
				is invasive or noxious or has the potential to become invasive or noxious, as
				determined by—
									(I)the Secretary of
				the Interior (acting through the United States Fish and Wildlife
				Service);
									(II)the Secretary;
				or
									(III)(aa)the head of an
				applicable State department of agriculture; or
										(bb)the head of an applicable State
				conservation agency.
										(9)Eligible
				participantThe term eligible participant means an
				owner or operator of contract acreage that is physically located within a BIP
				project area .
						(10)Federally-owned
				landThe term Federally-owned land means land owned
				by—
							(A)the Federal
				Government (including any department, instrumentality, bureau, or agency of the
				Federal Government); or
							(B)any corporation
				whose stock is wholly owned by the Federal Government.
							(11)Forest
				landThe term forest land means an ecosystem that is
				at least 1 acre in size (including timberland and woodland) and that (as
				determined by the Secretary)—
							(A)is characterized
				by dense and extensive tree cover;
							(B)contains, or once
				contained, at least 10 percent tree crown cover; and
							(C)is not developed
				and planned for exclusive nonforest resource use.
							(12)Grassland
				reserve programThe term grassland reserve program
				means the grassland reserve program established under subchapter C of chapter 2
				of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et
				seq.).
						(13)Managed
				pastureThe term managed pasture means land
				that—
							(A)is currently
				vegetated with less than 25 percent native plant cover;
							(B)has been
				converted from noncropland to cropland during the 30-year period ending on the
				date of enactment of this section; and
							(C)has been actively
				managed for intensive livestock grazing.
							(14)OperatorThe
				term operator means an individual, entity, or joint operation
				that, as determined by the applicable county committee of the Farm Service
				Agency, is in general control of the farming operations on a farm during the
				applicable crop year.
						(15)Owner
							(A)In
				generalThe term owner means a person that has legal
				ownership of eligible cropland.
							(B)InclusionThe
				term owner includes—
								(i)a
				person that is buying eligible cropland under a contract for deed;
								(ii)a person that
				has a life estate in eligible cropland; and
								(iii)for the
				purposes of enrolling eligible cropland in the BIP, a person that has purchased
				a farm in a foreclosure proceeding and—
									(I)the redemption
				period has not passed; and
									(II)the original
				owner has not redeemed the property.
									(16)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Natural Resources Conservation Service.
						(17)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher means a farmer or rancher who—
							(A)is a member of a
				socially disadvantaged group (as defined in section 355(e) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 2003(e)));
							(B)has limited
				resources; or
							(C)is a member of a
				federally recognized Indian tribe.
							(18)StateThe
				term State means each of the several States of the United
				States.
						(19)Wetlands
				reserve programThe term wetlands reserve program
				means the wetlands reserve program established under subchapter C of chapter 1
				of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et
				seq.).
						(c)EstablishmentNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall establish a Biofuels Innovation Program in accordance with this
				section.
					(d)Proposals for
				BIP project areas
						(1)In
				generalTo be considered a BIP project area, an eligible
				applicant shall submit to the Secretary, through the Under Secretary for Rural
				Development, for approval a written proposal that—
							(A)identifies the
				eligible cropland that will be a part of the proposed BIP project area;
				and
							(B)indicates a
				strong likelihood that the proposed BIP project area will generate a sufficient
				quantity of biomass from eligible dedicated energy crops and acres or other
				sources to supply an existing biofuels facility, or to attract a new biofuels
				facility to an area, to meet the purposes of the BIP.
							(2)Minimum
				requirementsThe written proposal for a proposed BIP project area
				shall include, at a minimum—
							(A)a description of
				the eligible cropland of each eligible participant that will participate in the
				proposed BIP project area, including—
								(i)the quantity of
				eligible cropland of each eligible participant;
								(ii)the physical
				location of the eligible cropland;
								(iii)the 1 or more
				eligible dedicated energy crops that will be produced on the eligible cropland;
				and
								(iv)the type of land
				use or crop that will be displaced by the eligible dedicated energy
				crop;
								(B)(i)the name, if available,
				and type, location, and description of the existing or proposed biofuel
				facility that will use the eligible dedicated energy crops to be produced in
				the proposed BIP project area;
								(ii)a letter of commitment to build a
				proposed bioenergy facility that will use the eligible dedicated energy crops
				intended to be produced in the proposed BIP project area; or
								(iii)a letter of commitment from an
				existing bioenergy facility that the facility will use the eligible dedicated
				energy crops intended to be produced in the proposed BIP project area;
								(C)a general
				analysis of the anticipated local economic impact of the proposed BIP project;
				and
							(D)any additional
				information needed to determine the eligibility for, and ranking of, the
				proposal, as determined by the Secretary.
							(3)Eligible
				applicantsApplicants that are eligible to submit a proposal for
				a BIP project area include—
							(A)a collective
				group of owners and operators producing or proposing to produce eligible
				dedicated energy crops;
							(B)an energy or
				agricultural company or refinery;
							(C)a Resource
				Conservation and Development council; and
							(D)any other entity
				that submits an acceptable proposal for production and use of an eligible
				dedicated energy crop that promotes the purposes of the BIP.
							(4)Individual
				owners and operatorsAn individual owner or operator may not
				submit an individual proposal to participate in the BIP.
						(e)Eligibility
				criteria for BIP project areas
						(1)EstablishmentThe
				Secretary shall establish a system for ranking BIP project areas.
						(2)CriteriaThe
				Secretary shall rank proposed BIP project areas on the basis of whether (in
				order of ranking)—
							(A)there is a high
				probability that the eligible dedicated energy crops proposed to be produced in
				the proposed BIP project area will be used for the purposes of the BIP;
							(B)the proposed BIP
				project area includes applications of eligible participants that provide
				adequate potential feedstocks and suitable placement with respect to existing
				or proposed bioenergy facility;
							(C)a significant
				potential for a positive economic impact exists in the proposed BIP project
				area;
							(D)ownership of the
				biofuels facility in the proposed BIP project area is available to producers
				and local investors;
							(E)the participation
				rate by beginning farmers or ranchers or socially disadvantaged farmers or
				ranchers;
							(F)the proposed BIP
				project area includes applications of eligible participants that have the
				greatest potential to improve soil conservation and water quality, and enhance
				wildlife habitat, when compared to existing land uses; and
							(G)the proposed
				eligible dedicated energy crop harvesting practices on contract acreage
				maximize land stewardship and habitat goals.
							(f)Business
				planning and assistance grants
						(1)In
				generalThe Secretary, acting through the Under Secretary for
				Rural Development, shall provide BIP business planning and assistance grants to
				eligible applicants—
							(A)for the purpose
				of—
								(i)establishing BIP
				project areas; and
								(ii)hiring
				consultants and technical and other relevant experts for the purpose of
				providing expert guidance and technical assistance to potential eligible
				participants; and
								(B)in an amount not
				to exceed $30,000 in matching funds, at a rate of $3 for every $2 provided by
				the eligible applicant.
							(2)InclusionsFunds
				provided under this subsection may be used to conduct feasibility analyses and
				planning for inclusion of—
							(A)agricultural
				waste biomass;
							(B)sustainably-harvested
				agricultural and forest residues; and
							(C)biomass produced
				on land subject to a BIP contract.
							(3)LimitationThe
				total amount of funds used to carry out this subsection shall not exceed
				$5,000,000.
						(g)Forest biomass
				planning grants
						(1)In
				generalThe Secretary shall provide forest biomass planning
				assistance grants to private landowners to develop forest stewardship plans
				that involve sustainable management of biomass from land of the private
				landowners that will preserve diversity, soil, water, or wildlife values of the
				land, while ensuring a steady supply of biomass material, through—
							(A)State forestry
				agencies, in consultation with State wildlife agencies; and
							(B)technical service
				provider arrangements with third-party, independent forest sustainability
				certification programs.
							(2)LimitationThe
				total amount of funds used to carry out this subsection shall not exceed
				$5,000,000.
						(h)Maximum
				enrollmentThe Secretary shall enroll not more than 5,000,000
				acres of eligible cropland in the BIP at any 1 time.
					(i)Duration of
				contract
						(1)In
				generalSubject to paragraph (2), for purposes of carrying out
				the BIP, the Secretary shall enter into contracts of 10 years.
						(2)Early
				terminationThe Secretary may terminate a contract early if the
				Secretary determines that—
							(A)contract acreage
				will not be used to produce an eligible dedicated energy crop (as determined
				not earlier than 5 years after entering into a contract);
							(B)a material breach
				of the contract has occurred;
							(C)the owner or
				operator has died; or
							(D)continuation of
				the contract will cause undue economic hardship.
							(j)Effect of
				noncompliance due to circumstances beyond control of
				producersThe Secretary shall include in each contract entered
				into under this section a provision to ensure that a producer shall not be
				considered to be in violation of the contract for failure to comply with 1 or
				more requirements of the contract due to circumstances beyond the control of
				the producer, including any disaster-related condition, as determined by the
				Secretary.
					(k)Reserve
				acreage
						(1)In
				generalSubject to paragraphs (2) and (3), for each year of
				participation in the BIP, at least 20 percent of the contract acreage shall
				remain unharvested.
						(2)RotationThe
				location of the unharvested contract acreage shall rotate from
				year-to-year.
						(3)NonapplicabilityParagraph
				(1) shall not apply—
							(A)to land that is
				used to meet any BIP requirement for diverse vegetated buffers under subsection
				(l)(3)(D); and
							(B)during any crop
				year in which a natural disaster is declared by the Secretary for production
				losses under section 321(a) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1961(a)) in the county in
				which the enrolled land is located.
							(l)Contract
				acreage requirements
						(1)In
				generalOn approval of a BIP project area by the Secretary, each
				eligible participant in the BIP project area shall enter into a contract with
				the Secretary that is consistent with the BIP.
						(2)Additional
				eligible participantsThe Secretary may add eligible participants
				to a BIP project area after approval of the BIP project area.
						(3)Conservation
				practicesTo ensure the sustainability of farm operations and the
				protection of soil, air, water and wildlife, to be eligible to participate in
				the BIP, an eligible participant shall agree that—
							(A)harvesting of
				eligible dedicated energy crops shall not occur during the primary nesting or
				brood rearing seasons of bird species nesting in the BIP project area;
							(B)stubble remnants
				for nonwoody crops shall be of sufficient height to provide for wildlife cover
				and soil protection, with minimum stubble remnants that are not less than 10
				inches in height, or another minimum height as determined by—
								(i)the Secretary of
				the Interior, acting through the United States Fish and Wildlife
				Service;
								(ii)the
				Secretary;
								(iii)the head of
				each applicable State fish and wildlife agency; and
								(iv)the head of each
				applicable State conservation agency;
								(C)soil conservation
				plans, designed and approved by the Secretary, shall be implemented by the
				eligible participant for preventing erosion on areas planted and harvested for
				eligible dedicated energy crops;
							(D)diverse vegetated
				buffers, the width, characteristics, and management of which shall be
				determined by Secretary, shall be established and maintained at all times
				surrounding all water resources on contract acreage; and
							(E)chemical inputs
				shall be minimized and properly applied to ensure protection of soil, air,
				water, and wildlife resources.
							(4)Purposes
							(A)In
				generalExcept as provided in subparagraph (B), to be eligible to
				participate in the BIP, an eligible participant may use eligible dedicated
				energy crops produced on contract acreage only for the purposes described in
				subsection (a).
							(B)Personal
				useDuring the period before the commercial viability of a
				bioenergy facility, an eligible participant may use eligible dedicated energy
				crops produced by the eligible participant on contract acreage for personal
				use.
							(C)Seed
				productionDuring the period before the commercial viability of a
				bioenergy facility, an eligible participant may harvest and sell seed produced
				on contract acreage.
							(5)RequirementsTo
				be eligible to participate in the BIP, during the term of the BIP contract, an
				eligible participant shall—
							(A)enter into a
				contract with the Secretary to participate in the BIP and comply with the BIP
				contract;
							(B)comply
				with—
								(i)the highly
				erodible land conservation requirements of subtitle B of title XII of the Food
				Security Act of 1985 (16 U.S.C. 3811 et seq.); and
								(ii)the wetland
				conservation requirements of subtitle C of title XII of that Act (16 U.S.C.
				3821 et seq.);
								(C)(i)plant at least 40
				acres, or any other quantity of acres specified by the Secretary, of an
				eligible dedicated energy crop not later than 1 year after entering into a BIP
				contract or within an alternate time period specified by the Secretary;
				and
								(ii)produce an eligible dedicated
				energy crop on the contract acreage throughout the term of the BIP
				contract.
								(m)Additional
				eligible biomass
						(1)In
				generalThe Secretary may allow on land that is enrolled in the
				conservation reserve program and located within the BIP project area, in
				accordance with the soil-related, water-related, and wildlife conservation
				purposes of the conservation reserve program under contract terms governing
				managed haying and grazing and the harvesting of biomass—
							(A)in exchange for a
				reduction of an applicable annual payment in an amount to be determined by the
				Secretary;
							(B)in accordance
				with an approved conservation reserve program plan and applicable field office
				technical guide standards;
							(C)in a manner that
				ensures that biomass harvest activities occur outside the official nesting and
				brood rearing season for those plans;
							(D)not more
				frequently than once every 3 years after the date on which vegetative cover has
				been established under the conservation reserve program;
							(E)as a result of
				forestry maintenance activities, such as pruning, thinning, and timber stand
				improvement, on land that has been converted to forestry use—
								(i)in accordance
				with a conservation plan; and
								(ii)in exchange for
				an applicable reduction in the annual rental payment, as determined by the
				Secretary; or
								(F)as a result of a
				midcontract management activity, such as mowing or clipping, that is conducted
				according to an approved conservation plan as determined by the
				Secretary.
							(n)Payments for
				collecting, harvesting, storing, and transporting biomass produced on BIP
				contract acreage, agricultural waste biomass, and sustainably-harvested
				agricultural and forest residues
						(1)In
				generalSubject to paragraph (2), for the 2-year period beginning
				on the date on which a biofuels facility enters operation, the Secretary may
				provide matching payments at a rate of $1 for every $1 per ton provided by the
				biofuels facility, in an amount equal to not more than $45 per ton—
							(A)to eligible
				participants for biomass produced on BIP contract acreage in exchange for a
				reduction of the annual payment issued under subsection (r)(3), as determined
				by the Secretary;
							(B)to any producer
				of agricultural waste biomass or sustainably-harvested agricultural and forest
				residues in the United States for the agricultural waste or residue; and
							(C)for residue
				collected as a result of the removal of noxious and invasive species, in
				accordance with methods approved by the Secretary.
							(2)EligibilityOnly
				owners of forest land acting pursuant to a forest stewardship plan shall be
				eligible to receive payments under this subsection.
						(o)Duties of
				SecretaryThe Secretary shall—
						(1)establish and
				administer the BIP;
						(2)authorize
				establishment of BIP project areas for the purposes of the BIP described in
				subsection (a);
						(3)develop
				procedures—
							(A)to monitor the
				compliance of eligible participants that have land enrolled in the BIP with the
				requirements of the BIP;
							(B)to measure the
				performance of the BIP; and
							(C)to demonstrate
				whether the long-term eligible dedicated energy crop production goals are being
				achieved.
							(4)enter into a
				written contract with each eligible participant that elects to participate in
				the BIP in a BIP project area;
						(5)not enter into a
				contract under the BIP with an individual owner or operator unless the land of
				the eligible participant is physically located in an approved BIP project area;
				and
						(6)provide all
				payments under the contract directly to the eligible participant.
						(p)Relationship to
				other programs
						(1)Conservation
				security programLand enrolled in the BIP may also be enrolled in
				the conservation security program if all of the other requirements for
				participation in the conservation security program are met.
						(2)Environmental
				credit programsThe Secretary may allow the sale of carbon
				credits, water quality credits, or other environmental credits on land enrolled
				in BIP that do not interfere with the purposes of the BIP.
						(q)ContractsA
				contract entered into between the Secretary and an eligible participant under
				the BIP shall include, at a minimum, terms that cover—
						(1)requirements for
				the eligible participant in carrying out the contract, including requirements
				described in subsections (i), (k), and (l);
						(2)a maintenance
				agreement to maintain the benefits of the contract after the payment period, as
				determined by the Secretary;
						(3)termination
				provisions;
						(4)payment terms and
				amounts to be provided on an annual basis;
						(5)the sales or
				transfer of contract acreage;
						(6)the modification
				of the contract;
						(7)penalties in
				cases of a breach of the contract or other situations;
						(8)the maximum
				quantity of contract acreage and an estimated schedule for how much eligible
				cropland will be enrolled each contract year; and
						(9)any additional
				terms the Secretary considers appropriate.
						(r)Payments
						(1)In
				generalThe Secretary shall provide payments directly to eligible
				participants who enter into contracts described in subsection (q) in accordance
				with the subsection.
						(2)Cost-share
				payments
							(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall provide to an eligible participant who enters into a BIP contract a
				cost-share payment in an amount equal to 50 percent of the costs of
				establishing an eligible dedicated energy crop on the contract acreage covered
				by the contract.
							(B)Exceptions
								(i)Beginning and
				social disadvantaged farmers or ranchersThe amount of cost-share
				payments made to beginning farmers or ranchers and socially disadvantaged
				farmers or ranchers shall be equal to 75 percent of the costs of establishing
				an eligible dedicated energy crop on the contract acreage.
								(ii)Polyculture
				crop mixesThe amount of cost-share payments made to any eligible
				participant who establishes a polyculture crop mix of at least 3 species of
				eligible dedicated energy crops shall be equal to 90 percent of the costs of
				establishing an eligible dedicated energy crop on the contract acreage.
								(C)Eligible
				cost-share paymentsThe costs for which an eligible owner may
				receive a cost-share payment under this paragraph include—
								(i)the cost of seeds
				and stock; and
								(ii)the cost of
				planting field buffer strips, unless the owner and operator is eligible for
				payments for those practices under the continuous conservation reserve
				program.
								(3)Rental
				payments
							(A)In
				generalThe Secretary shall make annual rental payments to an
				eligible participant who enters into a BIP contract in an amount equal to the
				average agricultural rental rate for land of similar characteristics in the BIP
				project area during the preceding 2-year period, as determined by the Secretary
				using National Agricultural Statistic Services data or another source (as
				determined by the Secretary).
							(B)Period
								(i)In
				generalExcept as provided in clause (ii), an eligible
				participant shall receive rental payments for a period of not more than 5 years
				after entering into a BIP contract with the Secretary on contract
				acreage.
								(ii)DisastersIf
				the Secretary declares a natural disaster for production losses under section
				321(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1961(a)) in the county in which contract
				acreage is located for a crop year that immediately follows the period
				described in clause (i), the Secretary may provide rental payments to eligible
				participants under this paragraph for that crop year for contract acreage that
				is located in the county.
								(C)ReductionThe
				Secretary shall reduce rental payments under (A) by an amount determined to be
				appropriate by the Secretary, if an eligible dedicated energy crop is harvested
				in accordance with subsection (l)(4).
							(4)Bonus
				paymentsThe Secretary shall provide bonus payments to an
				eligible participant who enters into a BIP contract if—
							(A)the production of
				an eligible dedicated energy crop under the contract maximizes wildlife
				diversity on the contract acreage; or
							(B)the farming
				operation of the eligible participant is modified to address the needs of
				wildlife species identified in a State wildlife management plan.
							(5)Timing of
				payments
							(A)Cost-share
				paymentsThe Secretary shall provide cost-share payments to
				eligible participants who enter into BIP contracts on the implementation of the
				covered practices.
							(B)Rental and
				bonus paymentsThe Secretary shall make rental and bonus payments
				to eligible participants who enter into BIP contracts on an annual basis, based
				on the number of contract acres covered by BIP contracts.
							(6)Enrolled land
				ineligible for commodity paymentsLand enrolled in the BIP shall
				not be eligible to be used for direct or counter-cyclical payments or any other
				payments under title I or a successor title.
						(s)Eligibility
						(1)In
				generalAs a condition of entering into a bioenergy crop
				transition assistance contract, the owners and operators of a farm shall agree,
				as determined by the Secretary, to make available to the Secretary, or to an
				institution of higher education designated by the Secretary, such information
				as the Secretary considers to be appropriate——
							(A)to promote the
				production of bioenergy crops and the development of biorefinery technology;
				and
							(B)to evaluate the
				bioenergy transition assistance.
							(2)Best practices
				databaseSubject to section 1770 of the Food Security Act of 1985
				(7 U.S.C. 2276), the Secretary shall make available to the public in a database
				format the best practices information developed by the Secretary in providing
				bioenergy assistance under this section.
						(t)Technical
				assistanceAn eligible participant who enters into a BIP contract
				shall be eligible for conservation technical assistance for conservation
				planning and implementation through the Secretary or a qualified non-Federal
				entity that is approved by the Secretary.
					(u)TrainingThe
				Secretary shall establish training programs for employees of the Cooperative
				Extension Service and other interested entities and individuals on how to
				develop viable proposals for participation in the BIP, including—
						(1)business plan
				development;
						(2)recruitment and
				organization of eligible participants; and
						(3)the status of,
				and trends in, of the bioenergy industry.
						(v)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section such sums as are necessary for each of fiscal years 2008
				through
				2012.
					.
		2.Research,
			 extension, and educational programs on biobased energy technologies and
			 productsSection 9011 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8109) is amended to
			 read as follows:
			
				9011.Research,
				extension, and educational programs on biobased energy technologies and
				products
					(a)PurposesThe
				purposes of the programs established under this section are—
						(1)to enhance
				national energy security through the development, distribution, and
				implementation of biobased energy technologies;
						(2)to promote
				diversification in, and the environmental sustainability of, agricultural
				production in the United States through biobased energy and product
				technologies;
						(3)to promote
				economic diversification in rural areas of the United States through biobased
				energy and product technologies; and
						(4)to enhance the
				efficiency of bioenergy and biomass research and development programs through
				improved coordination and collaboration between the Department of Agriculture,
				the Department of Energy, and the land-grant colleges and universities.
						(b)Definition of
				land-grant colleges and universitiesIn this section, the term
				land-grant colleges and universities means—
						(1)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7 U.S.C. 7601));
						(2)1890 Institutions
				(as defined in section 2 of that Act) and West Virginia State College;
				and
						(3)1994 Institutions
				(as defined in section 2 of that Act).
						(c)EstablishmentTo
				carry out the purposes described in subsection (a), the Secretary shall
				establish programs under which—
						(1)the Secretary
				shall provide grants to sun grant centers specified in subsection (d);
				and
						(2)the sun grant
				centers shall use the grants in accordance with this section.
						(d)Grants to
				centersThe Secretary shall use amounts made available for a
				fiscal year under subsection (j) to provide a grants in equal amounts to each
				of the following sun grant centers:
						(1)North-central
				centerA north-central sun grant center at South Dakota State
				University for the region composed of the States of Illinois, Indiana, Iowa,
				Minnesota, Montana, Nebraska, North Dakota, South Dakota, Wisconsin, and
				Wyoming.
						(2)Southeastern
				centerA southeastern sun grant center at the University of
				Tennessee at Knoxville for the region composed of—
							(A)the States of
				Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South
				Carolina, Tennessee, and Virginia;
							(B)the Commonwealth
				of Puerto Rico; and
							(C)the United States
				Virgin Islands.
							(3)South-central
				centerA south-central sun grant center at Oklahoma State
				University for the region composed of the States of Arkansas, Colorado, Kansas,
				Louisiana, Missouri, New Mexico, Oklahoma, and Texas.
						(4)Western
				centerA western sun grant center at Oregon State University for
				the region composed of—
							(A)the States of
				Alaska, Arizona, California, Hawaii, Idaho, Nevada, Oregon, Utah, and
				Washington; and
							(B)territories and
				possessions of the United States (other than the territories referred to in
				subparagraphs (B) and (C) of paragraph (2)).
							(5)Northeastern
				centerA northeastern sun grant center at Cornell University for
				the region composed of the States of Connecticut, Delaware, Massachusetts,
				Maryland, Maine, Michigan, New Hampshire, New Jersey, New York, Ohio,
				Pennsylvania, Rhode Island, Vermont, and West Virginia.
						(e)Use of
				funds
						(1)Centers of
				excellenceOf the amount of funds that are made available for a
				fiscal year to a sun grant center under subsection (d), the center shall use
				not more than 25 percent of the amount for administration to support excellence
				in science, engineering, and economics at the center to promote the purposes
				described in subsection (a) through the State agricultural experiment station,
				cooperative extension services, and relevant educational programs of the
				university.
						(2)Grants to
				land-grant colleges and universities
							(A)In
				generalThe sun grant center established for a region shall use
				the funds that remain available for a fiscal year after expenditures made under
				paragraph (1) to provide competitive grants to land-grant colleges and
				universities in the region of the sun grant center to conduct, consistent with
				the purposes described in subsection (a), multi-institutional and
				multi-State—
								(i)research,
				extension, and educational programs on technology development; and
								(ii)integrated
				research, extension, and educational programs on technology
				implementation.
								(B)ProgramsOf
				the amounts that are used to provide grants for a fiscal year under
				subparagraph (A), the center shall use—
								(i)not less than 30
				percent of the funds to carry out programs described in subparagraph (A)(i);
				and
								(ii)not less than 30
				percent of the funds to carry out programs described in subparagraph
				(A)(ii).
								(3)Indirect
				costsA sun grant center may not recover the indirect costs of
				making grants under paragraph (2) to other land-grant colleges and
				universities.
						(f)Plan
						(1)In
				generalSubject to the availability of funds under subsection
				(j), in cooperation with other land-grant colleges and universities and private
				industry in accordance with paragraph (2), the sun grant centers shall jointly
				develop and submit to the Secretary, for approval, a plan for addressing at the
				State and regional levels the bioenergy, biomass, and gasification research
				priorities of the Department of Agriculture and the Department of Energy for
				the provision of grants under paragraphs (1) and (2) of subsection (e).
						(2)Gasification
				coordination
							(A)In
				generalIn developing the plan under paragraph (1) with respect
				to gasification research, the sun grant centers identified in paragraphs (1)
				and (2) of subsection (d) shall coordinate with land grant colleges and
				universities in their respective regions that have ongoing research activities
				with respect to the research.
							(B)FundingFunds
				made available under subsection (d) to the sun grant center identified in
				subsection (e)(2) shall be available to carry out planning coordination under
				paragraph (1).
							(g)Grants to other
				land-grant colleges and universities
						(1)PriorityIn
				making grants under subsection (e)(2), a sun grant center shall give a higher
				priority to programs that are consistent with the plan approved by the
				Secretary under subsection (f).
						(2)TermThe
				term of a grant provided by a sun grant center under subsection (e)(2) shall
				not exceed 5 years.
						(h)Sun grant
				biobased energy and products information analysis centerThe sun
				grant centers shall maintain a Sun Grant Biobased Energy and Products
				Information Analysis Center at the sun grant center specified in subsection
				(d)(1) to provide analysis and data management support to sun grant centers,
				including—
						(1)regional-scale
				geographic information systems and associated decision tools for biomass
				resource assessment;
						(2)regional-scale
				experimental design for bioenergy feedstock production;
						(3)bioenergy
				research and education accountability systems; and
						(4)the Sun Grant
				BioWeb, an online educational biomass encyclopedia.
						(i)Annual
				reportsNot later than 90 days after the end of a year for which
				a sun grant center receives a grant under subsection (d), the sun grant center
				shall submit to the Secretary a report that describes the policies, priorities,
				and operations of the program carried out by the center during the year,
				including a description of progress made in facilitating the priorities
				described in subsection (f).
					(j)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section $100,000,000 for each of fiscal years 2008 through 2012.
						(2)Grant
				information analysis centerOf amounts made available under
				paragraph (1), not more than $5,000,000 for each fiscal year shall be made
				available to carry out subsection
				(h).
						.
		
